UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-6611


DANIEL ORIAKHI,

                  Petitioner – Appellant,

          v.

ERIC WILSON, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cv-00229-LO-IDD)


Submitted:   May 29, 2012                         Decided:   June 1, 2012


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daniel Oriakhi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Daniel    Oriakhi,   a   federal     prisoner,    appeals   the

district court’s order denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.        We have reviewed the record

and find no reversible error.          Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons

stated   by   the   district   court.        Oriakhi   v.   Wilson,   No.

1:12-cv-00229-LO-IDD (E.D. Va. filed Mar. 27 & entered Mar. 28,

2012).   We deny Oriakhi’s motion for appointment of counsel and

deny his motion to stay as moot.        We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                   2